Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 7, because within line 3, the language, “a has a”, is improper.
3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, clarification is required with respect to what has the molecular weight of 17 g/mol.  In view of applicants’ amendment, it is incorrectly claimed that polyol (B) has a molecular weight of 17 g/mol.  Furthermore, it is stated that polyol (B) has an Mn of 500-20000 g/mol, which contradicts the 17 g/mol value.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-5 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/040,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, each claim set is drawn to an aqueous uretdione group-containing composition and products and processes resulting therefrom, wherein copending claim 6 encompasses a polyacrylate polyol containing a carboxyl group in view of component M2 and M3, which reads on component (B) of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tazzia (US 2005/0113552 A1) in view of Pudleiner et al. (US 2006/0078745 A1).
	Tazzia discloses an aqueous coating composition comprising a uretdione component, produced from the reaction of a diisocyanate and a polyol, wherein when the preferred isophorone diisocyanate and lowest disclosed molecular weight polyol reactant, ethylene glycol, are used, the resulting uretdione component has a content of less than 17 weight percent uretdione groups, and a water dispersible active hydrogen group-containing and ionizable group-containing component, such as polyurethane.  See paragraphs [0013]-[0017].  To promote storage stability, it would have been obvious to minimize the content of active isocyanate groups within the uretdione component.  Solvents and additives, corresponding to those claimed for components (C) and (D), are disclosed within paragraphs [0019]-[0021].  Furthermore, component contents are disclosed within paragraphs [0018] and [0019] such that operating within applicants’ claimed weight range would have been obvious.  Within paragraphs [0025] and [0026], the application of the coating to substrates and the curing of the composition under time and temperature conditions are disclosed that meet that claimed.  Though the primary reference fails to disclose the molar ratio limitation within the last three lines of claim 1, the position is taken that one would have been motivated to operate within the claimed range, especially at a molar ratio of coreacting groups of about 1:1, to promote complete curing of the reactive components and optimal properties of the cured coating.
8.	Though the primary reference discloses the use of a water dispersible active hydrogen group-containing and ionizable group-containing component, such as polyurethane, the reference fails to be specific with respect to the applicants’ component (B).  Still, the use of such reactive components such as carboxylate containing polyurethane polyols derived from carboxylic acid containing reactants and having applicants’ claimed hydroxyl content, acid number, and molecular weight, within an aqueous coating composition, crosslinkable through reaction with isocyanate groups was known at the time of reaction, as evidenced by paragraphs [0044]+, [0072], [0073], [0075], [0085]+, [0114], [0123], [0124], [0128], and [0129] within Pudleiner et al.  Accordingly, given the similarity between the water dispersible active hydrogen group-containing and ionizable group-containing components of the references, the position is taken that it would have been obvious to use the water dispersible active hydrogen group-containing and ionizable group-containing component of Pudleiner et al. as the active hydrogen containing reactant of the primary reference, so as to arrive at the instant invention.
9.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Firstly, despite applicants’ remarks with respect to the use of hindsight to construct the rejection, the examiner has explained why it would have been obvious to combine the claimed components and has relied upon prior art teachings to justify the position.  Secondly, though applicants argue that the there is no requirement that the uretdione component of the primary reference must be free of hydrophilizing groups, the disclosed uretdione component of the reference is not disclosed as containing such groups and therefore meets the claims.  Thirdly, applicants’ argument that the composition of the primary reference requires an emulsifier is without merit, because the instant claims do not exclude such a component.  Lastly, applicants’ argument concerning the examiner’s position with respect to using the water dispersible active hydrogen group-containing and ionizable group-containing component of Pudleiner et al. as the active hydrogen containing reactant of the primary reference fails to appreciate what the teachings of the primary reference concerning the use of the active hydrogen containing reactant would have suggested to the skilled artisan.  The position is maintained, given this disclosure within the primary reference, that the skilled artisan would have reasonably expected the water dispersible active hydrogen group-containing and ionizable group-containing component of Pudleiner et al. to function within the composition of the primary reference.    
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765